PER CURIAM:
The Board of Governors of The Florida Bar has filed herein its recommendation for reinstatement to The Florida Bar of Petitioner Nadine N. Reed, confirming the Referee’s favorable report and recommendations, pursuant to Integration Rule 11.11(10), 32 F.S.A. The Referee’s findings include the fact that petitioner has complied with all of the terms of her earlier suspension; that she recognizes the recommended need for and has taken positive steps to establish proper administrative and management procedures upon reinstatement, so that her client’s affairs will be properly and expeditiously attended to and managed and will take care for prompt disbursements and the handling of monies and trust funds in her care and give prompt response to clients’ inquiries as to matters entrusted to her; that petitioner has undertaken to compensate the beneficiaries involved in this suspension and to the further end that this be accomplished has deposited $534.61 with The Florida Bar Attorney, Brendan P. O’Sullivan, Esquire, pending determination by him regarding said further amount claimed to be due which shall be fully binding upon her.
Upon the aforesaid Referee’s findings and conditions recited and the reinstatement being recommended, it is
Ordered that Petitioner Nadine N. Reed be and she is hereby reinstated as a member of The Florida Bar upon the aforesaid conditions.
It is further ordered that within 30 days a report be filed with the Clerk of this Court by The Florida Bar regarding the consummation of the condition regarding a beneficiaries’ further disputed claim and thereafter a like report monthly until such condition be satisfied of record in this cause and within a reasonable time.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, ADKINS and DEKLE, JJ., concur.